Per Curiam.

This is an appeal from a judgment sustaining a demurrer to the petition of appellant, tbe purpose of which was to obtain an order modifying an allowance for alimony and tbe custody and control of a minor child, as fixed by a decree of divorce theretofore rendered between the parties to this action. There is no question involved which gives this court jurisdiction on appeal. • Tbe appeal is, therefore, dismissed, and tbe cause re-docketed on error. — Sec. 388a, Mills ’ Ann; Stats.

Appeal dismissed.